TAYLOR, J.
In this personal injury action for damages arising from an automobile accident, the jury found that the plaintiff was 90% negligent and that the defendant was only 10% negligent. The trial court granted the plaintiffs motion for a new trial on the ground that the verdict was against the manifest weight of the evidence. We affirm. See Brown v. Estate of Stuckey, 749 So.2d 490, 497 (Fla.1999) (holding that the trial court “can and should grant a new trial if the manifest weight of the evidence is contrary to the verdict.”).
We conclude that the trial court erred in admitting evidence of modifications the plaintiff made to his vehicle several months prior to the accident, as this evidence was irrelevant and prejudicial. Thus, we direct that on re-trial of this cause the trial court exclude this evidence.

Affirmed.

GUNTHER and FARMER, JJ„ concur.